Curia, per
Dunkin, Ch.
The first ground of appeal was abandoned, and the third ground was not urged. The second ground of appeal is, that the Court should have directed an account of the rents and profits, from the death of Mrs. Charlotte McMullan, in March, 1831.
It is stated in Bailey’s Eq. Rep. 63, as well as in several other cases, that the practice of the Court, in giving an account of rents and profits of real estate, depends on general principles of equity. The account will be given from the accrual of the right, or will be restricted to four years, or to the time of the demand, according to the circumstances of case. And in Rowland v. Best, the Court say, “It is not an uncommon case for a party who lies by and permits another to occupy and enjoy property as his own, under an apparent good title, which he might and ought to have brought into discussion much earlier, to be restricted in his demand, for an account of rents and profits, to the filing of the bill, or four years before.” The Circuit Chancellor there restricted the account to five years, and the Court of Appeals, in reviewing the judgment, declared that “ they would have been better satisfied if it had been allowed only from the time of demand.”
In this case, the complainants’s right accrued in March, 1831. For ten years the property has been in the possession of a bona fide purchaser, for a full and valuable consideration. More than fifteen years after the accrual of their right, the complainants first moved in the matter, and brought into discussion the defendant’s title, several years after the death of his vendor, and when his estate had become probably insolvent. The minority of one of the complainants alone prevents the bar of the statute to the recovery of the freehold. But this disability of a co-plaintiff can afford them no advantage in the claim for rents and profits. It is ordered and decreed that, as to the interests of the minor, Julia Clarke, the account of rents and profits be extended to the period when her right accrued, and that the decretal order be so modified. In all other respects, the decree of the Circuit Court is affirmed, and the appeal dismissed.
Johnston and Dargan, CO., concurred.

Decree modified.